Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 2-21 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Drawings
The drawings are objected to because black and white photographs are used, see figs. 7D-7E.    In addition, details in figs. 7C-7E are illegible.    Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14, lines 2-3 recite “data stored a local or remote database” and it appears some word or phrase has been omitted, such as --in--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, lines 7-9 recite “selecting a compression therapy dose … to be delivered by the compression device from a compression therapy dose previously delivered to the patient” and it is unclear what is meant by this. Is “from a compression therapy dose previously delivered’ referring to the selection of the dose, or the delivery of the dose? Under the broadest reasonable interpretation, any selected dose that had been used more than once by a patient will read on this limitation.
Claim 4, line 2 recites “the stored compression dosing parameters” which lacks antecedent basis.
Claim 5, line 1 recites “an improved outcome” which is confusing because claim 4 already recites “improved outcome.” If Applicant intends this to be the same feature, then Examiner suggests --the improved outcome--. Furthermore, as the claim is currently worded, claim 5 does not appear to be positively reciting any method step.

Claim 6, lines 1-2 recite “the compression device housing” which lacks antecedent basis.
Claim 8, lines 2-3 recite “determining if the position of the patient is temporary” and it is unclear what is meant by “temporary” in this context. Is this referring to --stationary-- as opposed to ambulatory? What positions of a patient would not be considered temporary?
Claim 10, line 3 recites “during detect the position of the patient” which lacks antecedent basis. Thus, it is unclear what step “during” is referring to.
Claim 12, line 2 recites “a compression dose” which is confusing because claim 2 already recites “a compression therapy dose.” If this is referring to the same feature, Examiner suggests --the compression therapy dose--. If this is not referring to the same feature, then it is unclear what the relationship or distinction is between the “compression therapy dose” and the “compression dose.”
Claim 21, line 2 recites “a drive pulleys” which is confusing because “a” suggests a single pulley. If Applicant is claiming multiple drive pulleys, then Examiner suggests --drive pulleys--.
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2, 6, 8-11, 13, and 15-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ballas et al. (2012/0065561) in view of Rousso et al. (8,079,969).
Regarding claim 2, Ballas discloses a method of delivering mobile compression therapy to a lower leg of a patient (see Fig. 1), comprising: positioning a compression pad (outer sleeve 1006, Fig. 14A) of a compression device (compression device 1000, Fig. 10) against the lower leg of the patient (see Fig. 1, Fig. 8, and note that part 1004c, Fig. 10, is configured for placement around a calf, see the penultimate sentence of [0121] and see the second sentence of [0140]); positioning a backing component (control and tensioning unit 1002, Fig. 10, Fig. 14A) of the compression device with an integrated pressure sensor (pressure sensor 1528, Fig. 15; see the first sentence of [0101] and see the second sentence of [0107]) against the lower leg of the patient (the unit 1002 is placed against the lower leg of the patient when the compression device is wrapped around the leg, see Fig. 14A); selecting a compression therapy dose (compression profile is adjusted via tactile input 1504, Fig. 15; see the last sentence of [0104] and see the last two sentences of [0108]) having a compression and release cycle (such as the compression profile shown in Fig. 9F, the increased pressure is a compression and the relative decrease in pressure is a release of that compression) to be delivered by the compression device from a compression therapy dose (the compression profile dose, as selected by input 1504).
Ballas is silent regarding the selected compression therapy dose being previously delivered to the patient; and delivering the selected compression and release cycle to the patient in less than five seconds. Furthermore, although one of ordinary skill in the art would expect that the rectangular box (1002, Figs. 10-14A) that contains the drive mechanism (1400, Fig. 14A) to operate the compression device in Ballas is inflexible, Ballas does not specifically state the backing component (1002) is inflexible.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive mechanism (1400, Fig. 14A) of Ballas to be held inside a light and strong case made of metal or plastic, and to have the drive mechanism configured to shorten the effective length of the cuff to provide rapid compression and release, with a duration of the compression phase preferably 300 msec as taught by Rousso because the light, strong case will protect the internal drive mechanism and the rapid compression and rapid release will produce beneficial circulation enhancing effects such as faster perfusion through distal tissues, enabling better distal tissue perfusion with or without high arterial pressure to thereby increase flow to the peripheries (see col. 35, lines 6-18 of Rousso).
The modified Ballas/Rousso method is still silent regarding the selected compression therapy dose being previously delivered to the patient. However, under the broadest reasonable interpretation 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method to be performed more than once with the same settings, in order to have the expected result of a beneficial circulation enhancement that they experienced before.
Regarding claim 6, the modified Ballas/Rousso method discloses obtaining a zero position (“zero position” is a broad term, and here the initial state of the compression device clutch(es) when the straps are not yet being shortened is considered the “zero position”) within the compression device housing (1002 of Ballas, as modified by casing 901 of Rousso) is against a hard stop (strap contraction clutch 932, Fig. 9B, locks/unlocks the rollers 910 and 912 and thus obtains the zero position, see col. 22, line 65 through col. 23, lines 5; see col. 23, lines 32-33, and col. 23, lines 45-51, the clutch is locked initially in the “zero position”) before performing the delivering the selected compression and release cycle step (the compressions will be performed after the device is initially in its “zero position”).
Regarding claim 8, the modified Ballas/Rousso method discloses detecting the position of the patient using the compression device during the delivery of compression therapy (the control unit 1002 of Ballas includes inertial sensors 1534 such as accelerometers and/or gyroscopes that sense changes in movement of the patient, see the last fifteen lines of [0127]; this includes to determine an ambulatory state of the patient, see lines 41-51 of [0107] of Ballas) and determining if the position of the patient is temporary (determining if the patient is ambulatory, see lines 41-51 of [0107] of Ballas).

Regarding claim 10, the modified Ballas/Rousso method discloses the step of delivering the selected compression therapy to the patient further comprising: monitoring the output of a position sensor (inertial sensors 1534 such as accelerometers and/or gyroscopes that sense changes in movement of the patient, as well as relative position, see the last fifteen lines of [0127]; this includes to determine an ambulatory state of the patient, see lines 41-51 of [0107] of Ballas) in the compression device to determine the body position of the patient (relative position is able to be determined, see the last fifteen lines of [0127]) during detect the position of the patient (this is detecting the position) using the compression device.
Regarding claim 11, the modified Ballas/Rousso method discloses the delivering the selected compression therapy dose to the patient further comprising rotating a motor drive shaft (output shaft of motor 914, Fig. 9B of Rousso) to simultaneously engage the lower leg between the compression pad and the backing component (the lower leg is squeezed between the pad 1006, Fig. 14A of Ballas, and the backing component 1002, Fig. 14A of Ballas, as modified by Rousso due to the shortening of the effective length of the pad).

Regarding claim 15, the modified Ballas/Rousso method discloses wherein the step of delivering the selected compression therapy dose to the patient is performed in less than three seconds (duration of compression phase is more preferably less than 300 msec, transition time from compressed to relaxed state is most preferably less than 100 or 30 msec, see col. 35, lines 24-31, see also col. 35, lines 59-62 of Rousso, “it takes only about 0.06 seconds for the present apparatus to reach the maximum pressure value and about 0.08 seconds for the pressure to drop to its baseline value.” Thus, Rousso discloses a compression phase of about 300 msec, and a transition to relaxed state in less than 100 or 300 msec. This compression phase and relaxation would be one compression therapy dose, and the duration would be less than one second).
Regarding claim 16, the modified Ballas/Rousso method discloses wherein the step of delivering the selected compression therapy dose to the patient is performed in less than one second (duration of compression phase is more preferably less than 300 msec, transition time from compressed to relaxed state is most preferably less than 100 or 30 msec, see col. 35, lines 24-31, see also col. 35, lines 59-62 of Rousso, “it takes only about 0.06 seconds for the present apparatus to reach the maximum pressure value and about 0.08 seconds for the pressure to drop to its baseline value.” Thus, Rousso discloses a compression phase of about 300 msec, and a transition to relaxed state in less than 100 or 300 msec. This compression phase and relaxation would be one compression therapy dose, and the duration would be less than one second).

Regarding claim 18, the modified Ballas/Rousso method discloses actively collecting compression level feedback from a sensor (force sensor 1538 and/or displacement sensor 1540, Fig. 15 of Ballas; see lines 18-37 of [0107] of Ballaqs) integrated within the compression device (in control unit 1002, see Fig. 15) during the step of delivering the selected compression therapy dose to the patient (the measurements are made during compression therapy, see para. [0107]).
Regarding claim 19, the modified Ballas/Rousso method discloses measuring and recording (see the first sentence of [0131] of Ballas) the actual pressure applied to the lower leg of the patient (via pressure sensors 1528, Fig. 15; see lines 6-10 of [0107] of Ballas) during the step of delivering the selected compression therapy dose to the patient (see lines 6-10 of [0107] of Ballas, the pressure is measured so that a target pressure versus time is followed during compression).
Regarding claim 20, the modified Ballas/Rousso method discloses modulating the delivery of the selected compression therapy dose to the patient (see lines 41-51 of [0107], and the last fifteen lines of [0127], the delivery of compression is adjusted based upon the determined ambulatory state, see also claim 15 of Ballas) based on real time feedback from external data selected from a patient weight, a patient temperature, a patient ambulation, a patient cognition, a patient heart condition, a patient drug reaction, a database of historic treatments, vascular flow dynamics and an analysis of user inputs (external data such as the patient ambulation state is detected based on real time feedback from the .
Claims 3-5, and 14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ballas et al. (2012/0065561) in view of Rousso et al. (8,079,969) as applied to claims 2-3 above, and further in view of Rousso et al. (2009/0118651)(Hereinafter “Reference ‘651”)
Regarding claim 3, the modified Ballas/Rousso method discloses storing in a memory of the compression device (memory 1508, Fig. 15 of Ballas) or more patient specific compression therapy parameters (“microprocessor can also be utilized to calibrate, analyze and store the baseline measured characteristics and vital signs for individual users and patients. The control unit may also comprise a device for storage of data, such as, without limitation, a patient's measured physiological characteristics, calibration information, and use metrics” see para. [0130] of Ballas). The modified method does not specifically state these “use metrics” would include at least one of a compression magnitude, a pressure magnitude, a compression duration, a pressure duration, a pressure frequency, a compression frequency, a patient compliance to a therapy dose, a comparison or a correlation of a compression dosing therapy to a healing response or a disease state outcome or progression.
Reference ‘651 teaches a related intermittent compression device for the lower leg (see Fig. 1) that shortens an effective length of a cuff in order to provide compressions, similarly to Ballas. Reference ‘651 has a control system (500, Fig. 13) that includes a memory (memory 541, Fig. 13) and stores patient specific compression therapy parameters (patient treatment historical data 922, Fig. 26; patient treatment data 968, Fig. 28) that include at least a patient compliance to a therapy dose (the patient treatment day/time and treatment time shown in box 968 of Fig. 28 can be used to determine 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Ballas/Rousso to store patient specific information such as treatment day/time and duration (compliance), and allow for all the data recorded by the microprocessor to be downloaded and exported as taught by Reference ‘651 so that a therapist can download the stored patient-specific data to review their compliance as well as analyze whether the compression parameters should be adjusted.
Regarding claim 4, the modified Ballas/Rousso/Reference ‘651 method as currently combined does not specifically disclose modulating the selected therapy dose based on a determination of the stored compression dosing parameters resulting in improved outcome of the patient.
However, Ballas additionally discloses a similar embodiment (Fig. 1) in which caregivers can review usage data and physiological data transmitted by the compression device(s) (102, Fig. 1) to a computer system, and use this data to provide new therapy sequences for the patient (see the first three sentences of [0045]). Thus, the caregiver can modulate the selected therapy dose (adjust the therapy sequence) based on a determination (the judgment of the caregiver) that the stored compression dosing parameters (new compression profile) will be better for the patient.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ballas/Rousso/Reference ‘651 to have the caregiver review usage data and physiological data to make a determination that certain stored compression dosing parameters will result in an improved outcome of the patient as further taught by the Fig. 1 embodiment Ballas because the caregiver can then use the collected data and their judgment to help optimize the patient’s treatment.

Regarding claim 14, the modified Ballas/Rousso method as currently combined is silent regarding accessing with a user interface on a remote device compression therapy data stored a local or remote database, the compression therapy data collected from one or more compression therapy sessions from one or more other patients using the compression device before performing the step of selecting a compression therapy dose to be delivered by the compression device.
However, Ballas additionally discloses a similar embodiment (Fig. 1) in which caregivers can use a user interface (116, Fig. 1) to review compression therapy data (usage data and physiological data transmitted by the compression device(s) 102, Fig. 1), from a local or remote database and provide new therapy sequences for the patient (see the first three sentences of [0045]). The accessing of this data is done before performing the step of selectin the new compression therapy dose to be delivered (see the first three sentences of [0045]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ballas/Rousso to have the caregiver review usage data and physiological data to make a determination a new compression therapy dose should be given as further taught by the Fig. 1 embodiment Ballas because the caregiver can then use the collected data and their judgment to help optimize the patient’s treatment.

Reference ‘651 teaches a related intermittent compression device for the lower leg (see Fig. 1) that shortens an effective length of a cuff in order to provide compressions, similarly to Ballas. Reference ‘651 discloses accessing with a user interface (computer 210, Figs. 10-12; as an activity monitor Fig. 23) on a remote device (210 is remote from the compression device) compression therapy data (922, Fig. 26; 968, Fig. 28) stored in local or remote database (patient treatment data 922, Fig. 26; see also 968, Fig. 28, this data has been stored either locally or remotely), the compression therapy data collected from one or more compression therapy sessions (multiple sessions shown in Fig. 28) from one or more other patients using the compression device (see Fig. 27-28, the doctor has access to compression therapy sessions from multiple patients). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ballas/Rousso to have the doctor or caregiver also review data from one or more other patients as taught by Reference ‘651 so that the doctor can make a more informed decision by looking at the data of multiple patients.
Claim 12, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Ballas et al. (2012/0065561) in view of Rousso et al. (8,079,969) as applied to claims 2-3 above, and further in view of Nardi et al. (7,618,384).
Regarding claim 12, the modified Ballas/Rousso method does not specifically state how many degrees the motor drive shaft rotates during a compression dose, and thus is silent regarding during the rotating a motor drive shaft the shaft rotates less than 360 degrees while delivering a compression dose.
Nardi teaches a related limb compression device (Fig. 8) that operates to change an effective length of a strap/cuff (band 27, Fig. 1) that surrounds the limb, to provide a compression to improve blood flow (see the first sentence of the Abstract). The compression device includes a motor (reversible 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the compression drive of Ballas/Rousso to utilize a reversible motor that rotates a pair of cams to adjust the effective length of the cuff as taught by Nardi because this is a simple substitution of one known compression drive mechanism that adjusts the effective length of a cuff for another known compression drive mechanism that adjusts the effective length of a cuff, and there would be a predictable result that the modified Ballas/Rousso/Nardi device would still be able to provide compressions to the limb to improve blood flow, and it would be performing these compression in an energy efficient manner (see col. 7, lines 18-20 of Nardi).
Claim 7, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Ballas et al. (2012/0065561) in view of Rousso et al. (8,079,969) as applied to claim 2 above, and further in view of Olson et al. (2012/0089063).
Regarding claim 7, the modified Ballas/Rousso method is silent regarding engaging a magnetic closure device when strapping the compression pad and the backing component together into a therapy position on the lower leg of the patient before performing the delivering the selected compression and release cycle.
Olson teaches a related compression device for the lower leg (see Fig. 2B) wherein the method of applying the device to the leg includes engaging a magnetic closure device when strapping the compression device into a therapy position (see Fig. 2B and see the second sentence of [0060], the straps 26 carry fasteners 28 that may be magnets. When the straps are fastened around the lower leg as in Fig. 2B, this is a therapy position). This attachment of the strap would necessarily occur before delivering the compression therapy, and the use of magnets would provide an expected result of an easy-to-use closure mechanism to attach the strap(s).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the strap(s) of Ballas/Rousso to use a magnetic closure device to strap the compression device into a therapy position prior to performing compressions as taught by Olson because the use of the magnetic closure device would provide an expected result of an easy-to-use closure mechanism to attach the strap(s).
Claim 21, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Ballas et al. (2012/0065561) in view of Rousso et al. (8,079,969) as applied to claim 2 above, and further in view of Graham (2011/0009795).
Regarding claim 21, the modified Ballas/Rousso method as currently combined is silent regarding positioning a drive pulleys of the compression device in a zero position within the compression device when strapping the compression pad and the backing component together into a therapy position on the lower leg of the patient.

	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the compression drive of Ballas/Rousso to have a releasably connectable drive pulley system that is already in a zero position when the compression device is being strapped into a therapy position as taught by Graham because this hybrid design improves portability of the device when it is just being used for the static compression, as the user would not need to be wearing any motorized parts.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moomiaie-Qajar et al. (2008/0319359) discloses a related mechanical compression device with pulleys. Toth (2010/0056966) discloses a related mechanical compression device with pulleys. Vess . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473.  The examiner can normally be reached on Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785